ELLISON, J.
A large “business sign” attached to the building in which defendant did a mercantile business on one of the principal streets in Kansas City became detached from its fastening .and fell to the street below. It struck plaintiff’s husband on the head, from *555which injury he shortly died. She thereupon brought this action for damages and recovered in the trial court.
The petition charges the negligence of defendant to be in the original hanging of the sign with insecure and improper fastenings, and thereafter maintaining it in such insecure condition. She was permitted to recover on the theory that, though the sign was properly put up, it afterwards, in the course of several years, became insecure and was negligently maintained or permitted to remain in such condition. The instruction for plaintiff is so worded that it is difficult to say,' with certainty, whether it meant to submit to the jury the question of the sign being originally insecurely fastened, or whether it was insecurely fastened when it fell. We take it, the latter is what was meant. It reads, “that the falling of the sign raises a presumption that the same was insecurely fastened to the wall from which it fell and that the defendant was negligent in so maintaining it, and you should find for the plaintiff, unless you should find such presumptio'n was overcome, ’ ’ etc.
Defendant asked and was refused instructions, the effect of which was to declare that the plaintiff could not recover under the petition, if there was no negligence in originally hanging the sign.
We think it was error to permit plaintiff to recover for negligent acts of omission under a petition charging negligent acts of commission several years prior to the accident. It is not permissible to allege one act of negligence and recover on a totally different negligent act. Gurley v. Railroad, 93 Mo. 449; Bank v. Armstrong, 62 Mo. 59; Buffington v. Railroad; 64 Mo. 246; Price v. Railroad, 72 Mo. 414; Ely v. Railroad, 77 Mo. 34; Waldhier v. Railroad, 71 Mo. 514.
-While there was evidence tending to show that the sign was negligently hung in the first instance, there was also evidence tending to show the contrary. If the latter evidence was believed, defendant was entitled to a verdict under the petition as it now stands.
*556It is urged in behalf of defendant that plaintiff was necessarily compelled, in order to show proper damages resulting from her husband’s death, to introduce mortuary tables to show his expectancy of life. This is a mistaken view. Such tables are proper evidence, but they are not the only evidence. A proper case may be made out without the use of such tables.
The judgment is reversed and the cause is remanded.
All concur.